OPINION — AG — IT IS THE OPINION OF THE ATTORNEY GENERAL THAT PART OF HOUSE BILL NO. 913 WHICH PURPORTS TO AUTHORIZED PAYMENTS FOR "SUPERVISION" FORM "THE COURT FUND OF THE COURT INVOLVED" IS SO VAGUE, INDEFINITE AND UNCERTAIN AS TO MAKE THAT PROVISION OF HOUSE BILL NO. 913 VOID. WE DO NOT HOLD HEREIN THAT THE LEGISLATURE COULD NOT PROVIDE FOR PAYMENTS FOR SUCH SUPERVISION FROM THE COURT FUND CREATED BY 62 O.S. 1961 321 [62-321]. WE THINK CLEARLY IT COULD, AND, PROVIDED THE LANGUAGE IS CLEAR AND CERTAIN, SUCH A PROVISION WOULD BE CONSTITUTIONAL. CITE: 15 O.S. 1961 13 [15-13] (HUGH COLLUM)